Citation Nr: 1615844	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to March 1973 and from March 1984 to September 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

In August 2004 the Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  The claim was denied in a February 2005 rating decision, and the Veteran filed a notice of disagreement in March 2005, but withdrew his appeal in October 2005.  The Veteran's representative, however, filed correspondence two days prior requesting a new compensation and pension examination for the Veteran's depression and anxiety, and reasserting the Veteran's disagreement with the RO's denial of his PTSD claim.  It is unclear, therefore, whether the Veteran intended to withdraw his PTSD claim, and thus the Board liberally interprets the representative's October 2005 correspondence as a second notice of disagreement with the February 2005 rating decision.  The Board notes that diagnoses of various psychiatric disorders, including PTSD, are included in the medical evidence of record.  As such, the Board has expanded the Veteran's claim to include all psychiatric disorders, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

When this case was before the Board in December 2011, it was remanded for further development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).




REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran was afforded a VA examination in March 2014.  The examiner noted the Veteran's report of an incident that occurred when the Veteran stayed at a friend's home in a town near his duty station in Missouri.  The Veteran reported he was told he could not stay at the home due to his race, and that when he attempted to get a bus ride back to his base he was refused service.  When he started to walk home, he was chased by a group of 6 men in a car, and had to hide in a cornfield, where he spent the night.  He was then given a ride back to his base the following day by a woman who was driving by.  He reported that he thought of this incident once in a while, and that it contributed to his distrust of people.  The examiner noted the Veteran's report that he first sought psychiatric treatment in 1998.  Upon review of the Veteran's treatment notes, the examiner stated that in 1998, the Veteran's symptoms were noted to have begun in 1996.  The examiner noted that in 1998, the Veteran was diagnosed with adjustment disorder related to his retirement from the military, and that he was later diagnosed with depression and PTSD.  The examiner stated that at the time of the examination, the Veteran endorsed symptoms consistent with depressive disorder, but he did not endorse symptoms consistent with PTSD.  The examiner ultimately diagnosed the Veteran with depressive disorder and alcohol use disorder in partial remission.  She stated that the Veteran's depression was related to feeling that he did not receive proper recognition for his service, in addition to regret about his relationship with his children.  The examiner then opined that it was less likely than not that the Veteran's depressive disorder had its onset in or was otherwise medically related to his service.

The Board notes that according to a July 2004 treatment note, the Veteran stated that the above-described in-service experience of racial prejudice occurred while he was stationed at Ft. Leonard, Missouri.  He also stated that since the incident, he had had nightmares that someone was chasing him and had experienced sleepwalking.  During the July 2004 treatment session, the Veteran was diagnosed with depressive disorder, PTSD, and sleepwalking disorder.

The Board notes that while the Veteran underwent a VA examination as to his depression and anxiety claim, he has not been afforded a VA examination specifically addressing the nature and etiology of his PTSD diagnosis.  In addition, the originating agency has not attempted to obtain further details regarding the incident described by the Veteran, or to verify the incident via record requests.  However, the Board notes that the incident would be unlikely to be documented in official military records.  The Veteran, however, as a lay person, is competent to describe such events, and his report of the incident has remained consistent throughout the period of the claim.  As such, the Board finds the Veteran's report of the incident to be credible. 

The Board also notes that the March 2014 examiner did not consider or discuss several relevant documented instances of treatment of the Veteran for psychiatric symptoms during service.  Specifically, a September 1990 treatment note states that the Veteran was in a tearful state, that he was overall anxious and quite depressed, and that he had had suicidal thoughts.  A separate September 1990 note states the Veteran was anxious and unable to sleep.  A December 1990 outpatient treatment plan lists the Veteran's problems as occupational problems, mixed feelings, anxiety, and depression.  The Board also notes that the October 1998 psychiatric intake note referenced by the March 2014 VA examiner states that the Veteran's problems began in 1996 when he began to experience night sweats and nightmares that someone was after him.  In addition, the Board notes a July 2004 psychiatry note which states that the Veteran had only gotten 3 to 4 hours of sleep per night for many years, beginning in service after the incident described above while stationed at Ft. Leonard in Missouri.

For the foregoing reasons, the Board finds that the March 2014 VA examination and opinion are inadequate for adjudication.  As such, a remand for an additional VA examination and opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that in the December 2011 remand, the originating agency was instructed to request that the Veteran clarify whether he wished to have a hearing in connection with his claim.  The RO sent a letter to the Veteran in November 2014 but received no response.  As such, on remand the originating agency should once more attempt to clarify whether the Veteran wishes to have a hearing in connection with his claim.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should send the Veteran all required notice relating to his PTSD claim and undertake any indicated development.

3.  Then, the RO should afford the Veteran a VA examination by a psychiatrist or psychologist, who has not previously performed an examination or provided an opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to service, to include the incident described by the Veteran in which he was chased by a group of men in a car due to his race, and had to hide and spend the night in a cornfield in Missouri.  For purposes of providing his or her opinion, the examiner should assume the Veteran's account of this incident is credible.

In providing the requested opinions, the examiner must consider and discuss the Veteran's documented mental health treatment in September 1990, December 1990, October 1998, and July 2004.

If the examiner determines that PTSD has been present during the period of the claim, he or she should identify the elements supporting the diagnosis.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should indicate why the diagnosis is not warranted.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO should also undertake any other development it determines to be warranted.  In particular, it should determine whether further development to verify the Veteran's alleged stressor is warranted if the VA examiner confirms a diagnosis of PTSD.

5.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.

6.  In addition, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should request that the Veteran clarify whether he wishes to have a Board hearing in connection with the claim on appeal and, if so, what type of hearing.  If the Veteran wishes to have videoconference hearing or a Travel Board hearing, the requested hearing should be scheduled in accordance with the docket number of the Veteran's appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




